 

[Press Release]

 

Cardinal Energy Group, Inc. Hires Industry Veteran David Rippy as COO

 

‘Expect Shackelford Wells to Produce up to 400 BOPD by the end of Q1 2014′

 

Dublin OH, January 7, 2014 — Cardinal Energy Group, Inc. (OTCQB: CEGX)
(“Cardinal Energy” or “the Company”) announced that it has hired David Rippy as
the Company’s Chief Operating Officer effective January 1, 2014. Mr. Rippy has
been a consultant to the Company for the past three months.

 

Mr. Rippy has over 35 years of oil field experience. Mr. Rippy worked as a field
engineer for Halliburton and for ARCO Oil & Gas as their production and
work-over specialist through the late 1970’s into the late 1980’s. At the end of
the 1980’s he went to work for Berry Petroleum as a Drilling, Production and
Work-over Specialist. In the early 1990’s he joined Bestline Liner Systems as
their Design and Sales Manager. In 1995 he founded Bakersfield Drilling
Consultants, Inc., which provides Senior Drilling Supervisors directly to the
Oil and Gas Drilling exploration industry.

 

“We are delighted to bring Dave on full time with Cardinal as its Chief
Operating Officer”, Timothy Crawford CEO of Cardinal Energy remarks, “He has
been working with Cardinal as a consultant since this past September. During the
last several months he has been focused on remediating our Shackelford County,
Texas prospect, which has proven himself as invaluable to the company. Dave’s
deep experience has made a tremendous difference in our production capabilities
in this field. Since he began the over sight of this field, we have satisfied
the Texas Railroad Commissions regulations and passed the inspections on our two
injector wells, which allows us to sell our oil. He contracted with a new oil
field services company for the well work-overs and ongoing well maintenance.”

 

Mr. Crawford continued, “Under Dave’s direction, and during incredibly bad
weather in Texas, we have repaired some of the access roads, which allowed us to
bring in the work over rig to repair our injector wells and begin our rework
schedule. To date we have reworked our first four wells that were minimally
producing or were shut-in. These four wells are now producing 41 barrels of oil
per day combined; the prior week’s rework reports indicated the wells had good
down-hole pressure further verifying there are still significant reserves
remaining in the reservoir. This is a milestone in Cardinal’s quest to become a
major domestic, independent oil and gas producer. Based on the initial
production results from our first four reworked wells, we anticipate having our
Shackelford County, Texas prospect produce up to 400 barrels of oil per day by
the end of the first quarter of 2014 by completing the rework on the remaining
39 wells.”

 

 

 

  

Forward Looking Statements In connection with the safe harbor provisions of the
Private Securities Litigation Reform Act of 1995, Cardinal Energy Group, Inc.,
is hereby providing cautionary statements identifying important factors that
could cause our actual results to differ materially from those projected in
forward-looking statements (as defined in such act). Any statements that are not
historical facts and that express, or involve discussions as to, expectations,
beliefs, plans, objectives, assumptions or future events or performance (often,
but not always, indicated through the use of words or phrases such as “will
likely result,” “are expected to,” “will continue,” “is anticipated,”
“estimated,” “intends,” “plans,” “believes” and “projects”) may be
forward-looking and may involve estimates and uncertainties which could cause
actual results to differ materially from those expressed in the forward-looking
statements. These statements include, but are not limited to, our expectations
concerning our ability to obtain financing and close on the acquisition of the
oil and gas leases and property, our beliefs concerning our ability to increase
the rate of oil and gas production, and the expected demand, pricing and
operating results for our oil and gas operations.

 

About Cardinal Energy Group, Inc. Cardinal Energy Group, Inc. is a U.S producer
of oil and natural gas within the United States. The Company is based in Dublin,
Ohio. Cardinal focuses on known formations that have significant proven reserves
remaining that can be produced economically. Cardinal targets fields with wells
that may need remediation due to neglect or undercapitalization. We select
prospects that offer a strong up-side for production. The upside we seek in a
prospect is twofold – it must have the potential to be restarted or have its
current production increased using newer technology and remediation methods and;
it must also have additional lease acreage which can be further developed by
completing development wells adjacent to existing producing wells. Cardinal
exploits these undervalued assets by acquiring a majority working interest in
the prospect and then applies the Company’s calculated development plan.
Cardinal also seeks acquisitions of over-leveraged companies when there is a
clear upside from their purchase based on strong commodity prices. The Company
operates throughout the Continental United States. More information on Cardinal
Energy Group, Inc. is available at www.cardinalenergygroup.com.

 

 

 

 

 

